Title: Notes on Shipment, 23 July 1804
From: Jefferson, Thomas
To: 


               
                  
                     before 23 July 1804
                  
               
               Agenda.
               Gigg. Jones & Kean.
               Andrews. Composition
               <Duane. sealing wax>
               Venitian blinds
               
               
                  
                     No. 4
                     
                     cheese. Lemaire
                  
                  
                     
                     
                     <Maccaroni.>
                  
                  
                     
                     
                     sausages
                  
                  
                     
                     
                     tongues.
                  
                  
                     
                     
                     small money.
                  
                  
                  
                     5
                     {
                     prunes
                  
                  
                     paccans
                  
                  
                     
                  
                  
                     maccaroni
                  
                  
                     Liberty glass.
                  
                  
                     box.
                     {
                     planes.
                  
                  
                     6
                     mounting for polygraph.
                  
                  
                     box of Orleans sugar.
                  
                  
                     box of print frames.
                  
                  
                     sealing wax.
                  
                  
                     books.
                  
                  
                     crucibles
                  
                  
                     locks. Lenox
                  
                  
                     <small picture frames>
                  
               
            